Citation Nr: 1423064	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the appellant's character of discharge is a bar to Department of Veterans Affairs (VA) compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty under conditions other than honorable from March 1972 to March 1973.  His discharge was effectuated under Chapter 10, Title 32, United States Code and Army Regulation 635-200.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative determination entered in January 2011 by the VA Regional Office (RO) in Reno, Nevada, denying a claim to reopen for entitlement to service connection for a low back disorder on the basis that the character of his discharge from military service was such as to render him ineligible for VA compensation.  

Pursuant to his request, the appellant was afforded an RO hearing in June 2011 and a videoconference hearing before the Board in March 2012, transcripts of which are of record.  

Notice is taken that the appellant in February 2014 petitioned the Board to advance his case on its docket.  That request was ultimately denied by the Board in April 2014.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

By prior administrative decisions in 1973 and 1979, VA determined that the willful and persistent misconduct of the appellant in service was a bar to VA benefits.  This appeal is based on the appellant's claim, received by VA in December 2010, in which he sought entitlement to service connection for a low back disorder and such claim was denied by the RO not as to the facts underlying the claimed back disorder, but the RO's de novo review of the preliminary question of whether the appellant's character of discharge was a bar to VA benefits, with the RO's ultimate finding being that the appellant's willful and persistent misconduct was a bar to his receipt of VA compensation.  

Testimony offered by the appellant at recent RO and Board hearings is to the effect that he was treated for low back problems in service on at least two occasions at the hospital or clinic associated with Darnall Army Medical Center at Fort Hood, Texas, to include hospitalization and issuance of a physical profile for his low back which limited his performance of certain activities.  He also alleges that one or more of his periods of absence without leave (AWOL) was related to his ongoing low back problems and notice is taken that one of the bases for the discharge effectuated was the appellant's malingering in feigning back pain and dysfunction.  Currently available service examination and treatment records do not include the reports relating to any inservice medical treatment for low back ailments or physical profile, notwithstanding the presence of a report of a service separation examination indicating a history of inservice treatment and a clinical diagnosis of chronic low back pain.  Further development to ensure that all available service treatment and personnel records are obtained for review is deemed essential.  

Similarly, there are written statements from fellow service persons in available service personnel records relating to the appellant's AWOL periods and malingering.  One of those service persons indicated that, following the second period of AWOL, the appellant was jailed to await court martial proceedings for his periods of AWOL and malingering, but the charging documents and other related service personnel records appear to be absent from the claims folder and it is imperative to attempt to obtain any and all service personnel records.  

The appellant offered further testimony as to the circumstances regarding his second period of AWOL, which according to his testimony was the result of being held by civilian authorities for marijuana possession, as well as being off base when under restriction.  The particulars involving that civilian arrest and detention are not now of record and neither is there an indication of what disposition was reached by civilian police and/or judicial authorities as to the charge of marijuana possession.  Remand to obtain clarifying data as to the foregoing is advisable.  

The appellant's testimony and other submissions are also to the effect that he previously petitioned the Army Discharge Review Board to upgrade his other than honorable discharge.  In fact, he includes correspondence he initiated with one or more discharge review boards requesting that a review be undertaken and, in addition, the record includes a November 1980 letter from the Army Council of Review Boards and Army Discharge Review Board to the RO in Waco, Texas, requesting all facts and circumstances, as well as medical records, pertaining to the appellant, presumably in regard to a petition for upgrade.  The outcome of that review or any prior or subsequent review of the appellant's discharge is not shown by the evidence now on file and further efforts are needed to ascertain what action, if any, any reviewing authority may have undertaken.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of all available service personnel and treatment records of the appellant, including but not limited to evaluation and treatment records compiled in 1972 and 1973 at Darnall Army Medical Center at Fort Hood, Texas, for a low back disorder; any physical profile assigned on the basis of back impairment; disciplinary actions, including those under Article 15; any charging documents under the Uniform Code of Military Justice; and notice or records involving any General or Special Court Martial proceedings.  

Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the appellant and he must then be afforded an opportunity to respond.

2.  Ascertain from law enforcement and/or judicial authorities, the facts and circumstances regarding the appellant's arrest by civilian police in or about early 1973 for marijuana possession while AWOL, including whether a criminal charge was ever lodged or pursued and the disposition by judicial authority of any such charge or indictment.  

3.  Through contact with the Army Discharge Review Board or other discharge review authority, obtain written documentation as to what action(s), if any, have been undertaken to date as to the appellant's request(s) for an upgrade of his other than honorable discharge.  

Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the appellant and he must then be afforded an opportunity to respond.

4.  Thereafter, readjudicate the issue on appeal and if the benefit sought is not granted, provide the appellant with a supplemental statement of the case and afford him an opportunity to respond within a reasonable period, before returning the case to the Board for further review.  

No action by the appellant is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



